DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/5/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 2, 8, and 9 have been amended.  Claims 3 and 10 have been cancelled. 
The objections to the specification have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 5-6, filed 1/5/2021, with respect to the rejections of claims  1, 2, 4-9, and 11-14 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1, 2, 4-9, and 11-14 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of operating a vehicle image system supported by a vehicle, the vehicle image system having a computing device and non-transitory memory in communication with the computing device, the method comprising: receiving, at the computing device, data from one or more high-resolution flash LIDAR sensors in communication with the computing device and supported by the vehicle, the one or more high-resolution flash LIDAR sensors configured to capture sensor data of objects in the surrounding environment of the vehicle; receiving, at the computing device, a storage indication from a user input device, the storage indication indicative of storing the data from the high-resolution flash LIDAR sensors in the non-transitory memory; storing, at the non-transitory memory, the data after receiving the storage indication; and transmitting, from the computing device, a command to one or more remote devices remote from the vehicle causing the one or more remote devices to generate a three-dimensional object based on the received data. 
Independent claim 8 recites a vehicle image system supported by a vehicle, the vehicle image system comprising: a computing device in communication with a user input device supported by the vehicle; and non-transitory memory in communication with the computing device, the nontransitory memory storing instructions that when executed on the computing device cause the computing device to perform operations comprising: receiving data from one or more high-resolution flash LIDAR sensors in communication with the computing device and supported by the vehicle, the one or more sensors configured to capture sensor data of objects in the surrounding environment of the vehicle; receiving a storage indication from the user input device, the storage indication indicative of storing the data from the high-resolution flash LIDAR sensors in the non-transitory memory; storing, at the non-transitory memory, the data after receiving the storage indication; and transmitting a command to one or more remote devices causing the one or more remote devices to generate a three-dimensional object based on the received data.
The claimed limitations 
as recited in combination in independent claim 1, in particular “transmitting, from the computing device, a command to one or more remote devices remote from the vehicle causing the one or more remote devices to generate a three-dimensional object based on the received data” 
and 
as recited in combination in independent claim 8, in particular “transmitting a command to one or more remote devices causing the one or more remote devices to generate a three-dimensional object based on the received data” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Golston et al. (US 2018/0251122), teaches 
a method of operating a vehicle image system supported by a vehicle, the vehicle image system having a computing device and non-transitory memory in communication with the computing device, the method comprising: receiving, at the computing device, data from one or more sensors in communication with the computing device and supported by the vehicle, the one or more sensors configured to capture sensor data of objects in the surrounding environment of the vehicle; receiving, at the computing device, a storage indication from a user input device, the storage indication indicative of storing the data from the sensors in the non-transitory memory; storing, at the non-transitory memory, the data after receiving the storage indication; and transmitting, from the computing device, a command to one or more remote devices causing the one or more remote devices to generate a two-dimensional image or a three-dimensional object based on the received data 
and 
a vehicle image system supported by a vehicle, the vehicle image system comprising: a computing device in communication with a user input device supported by the vehicle; and non-transitory memory in communication with the computing device, the nontransitory memory storing instructions that when executed on the computing device cause the computing device to perform operations comprising: receiving data from one or more sensors in communication with the computing device and supported by the vehicle, the one or more sensors configured to capture sensor data of objects in the surrounding environment of the vehicle; receiving a storage indication from the user input device, the storage indication indicative of storing the data from the sensors in the non-transitory memory; storing, at the non-transitory memory, the data after receiving the storage indication; and transmitting a command to one or more remote devices causing the one or more remote devices to generate a two-dimensional image or a three-dimensional object based on the received data
Another prior art reference, Heckel et al. (US 9,862,316), teaches flash lidar in a vehicle imaging application. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “transmitting, from the computing device, a command to one or more remote devices remote from the vehicle causing the one or more remote devices to generate a three-dimensional object based on the received data” 
and 
as recited in combination in independent claim 8, in particular “transmitting a command to one or more remote devices causing the one or more remote devices to generate a three-dimensional object based on the received data”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.High et al. (US 10,614,503) teaches 3-D printing from point cloud data gathered by a vehicle LIDAR (Abstract; FIG. 4; col. 9, lines 5-11). 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645